     Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 1 of 16 PageID #:1858




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    MELINDA SGARIGLIA,                            )
                                                  )
                 Plaintiff,                       )           Case No. 19-cv-5684
                                                  )
          v.                                      )           Judge Robert M. Dow, Jr.
                                                  )
    AMERICAN INTERNATIONAL                        )
    RELOCATION SERVICES, LLC d/b/a                )
    AIRES, NICHOLAS GONRING, and                  )
    KELSEY GONRING,                               )
                                                  )
                 Defendants.                      )

                              MEMORANDUM OPINION AND ORDER

         Plaintiff Melinda Sgariglia (“Plaintiff”) brings suit against Defendant American

International Relocation Services, LLC d/b/a AIRES (“AIRES”) for fraudulent concealment

(Count III) and against Defendants Nicholas and Kelsey Gonring (the “Gonrings”) for violation of

Illinois’ Residential Real Property Disclosure Act, 765 ILCS 77/1 et seq. (“Disclosure Act”)

(Count I) and fraudulent concealment (Count II). Currently before the Court is AIRES’ motion to

dismiss Count III for failure to state a claim [96].1 For the following reasons, AIRES’ motion to

dismiss [96] is denied.        This case is set for telephonic status hearing on 9/29/21 at 9:15

a.m. Participants should use the Court’s toll-free, call-in number 877-336-1829 and passcode

6963747. Counsel are directed to file a joint status report by no later than 9/24/21 that includes

(a) a proposed schedule for any discovery that remains to be completed; (b) a statement in regard

to any settlement discussions and/or any mutual request for a referral to the assigned Magistrate




1
 AIRES has refiled this motion, which was originally docketed as [47]. The parties briefs are docket entries
[48], [56], and [61]. The governing second amended complaint (“Complaint”) is docket entry [44].
     Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 2 of 16 PageID #:1859




Judge for a settlement conference; and (c) a proposed schedule for briefing of Defendant Gorr’s

motion for summary judgment.

I.       Background

         This diversity action arises out of the sale of a condominium unit located at 2726 West

Cortez in Chicago, Illinois (the “Building”). The Building includes 3 units and is governed by a

condominium association called 2726 W. Cortez Avenue Condominiums (“Condo Association”).

At issue here is Unit 1 (the “Unit”). The Gonrings purchased the Unit in May 2016. The Unit was

listed for sale on May 21, 2018 for $475,000.

         On June 8, 2019, AIRES signed a Condominium Real Estate Purchase and Sale Contract

(“Sales Contract”) accepting Plaintiff’s offer to purchase the Unit for $510,000. Although the

Sales Contract and a subsequent addendum to the contract both list AIRES as the Seller, see [44]

at 2-3, according to the Complaint, the Gonrings were the owners of the Unit as of the date those

documents were executed, id. at 2.

         Attached to the Sales Contract is a Residential Real Property Disclosure Report signed by

the Gonrings (“RRPDR”). In it, they check the box “no” in response to questions concerning

whether they are aware of certain defects, including “leaks or material defects in the roof, ceilings,

or chimney” and defects “in the walls, windows, doors or floors.” [44] at 2. Plaintiff also received

a Sellers Property Disclosure Statement (“Sellers Disclosure”).         See id. at 3.    The Sellers

Disclosure, which is on AIRES letterhead, is signed by the Gonrings as “Sellers.” Id. at 23-29. In

response to the question, “Are you aware of any past or present water leakage in the house or other

structures?,” the Gonrings checked “Yes” and wrote “Unit 3 had leaks on West facing windows

… HOA sealed building to resolve Unit 3 leak.” Id. at 24. In response to the question, “Are you

aware of any past or present movement, shifting, deterioration or other problems with walls,



                                                  2
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 3 of 16 PageID #:1860




foundations or other structural components,” the Gonrings checked “No.” Id. Plaintiff relied on

the representations contained in the RRPDR and the Sellers Disclosure and proceeded with the

purchase of the Unit. Id. at 3.

       On June 14, 2018, Plaintiff’s attorney, Thomas Hawbecker (“Hawbecker”), sent an

attorney review letter to Sarah Wilkins (“Wilkins”), see [44] at 31-34, an attorney who held herself

out to be representing the “Seller,” AIRES. Id. at 35. In paragraph 8, Hawbecker requests: “Please

verify that the Condo Association has not experienced any instances of water (interior or exterior)

leaking into the Property and/or any water damage during Seller’s ownership of the Property. If

there have been any such occurrences, please provide dates, locations, damage and repairs made.”

Id. at 32. In paragraph 9, Hawbecker asks “Seller” to represent and warrant “Sellers have not made

any insurance claims within the last 5 years.” Id.

       On June 18, 2018, Wilkins responded. She stated, in part, that “[a]s a third-party corporate

relocation company, Seller is unable to make verifications regarding whether the Property has

experienced water leaking or water damage,” or “representations or warranties regarding whether

insurance claims have been made against the Property.” [44] at 36.

       On June 22, 2018, Hawbecker reiterated his request for information concerning water

leakage/damage and insurance claims. See [44] at 4. He asked Wilkins: “Please confirm the same

with the prior owner as the seller has direct contact with the prior owner.” Id. at 39. On July 2,

2018, Wilkins responded. As to water leakage/damage, she stated: “[A]s a third-party corporate

relocation company, Seller is unable to make verifications regarding whether the Property has

experienced water leakage or water damage. However, Seller agrees to abide by the terms of the

‘Buyer’s Duty to Inspect/Test’ section of the AIRES addendum with respect to possible leaks,

seepage, or water infiltration of the Property, as Seller would have no knowledge of such matters



                                                 3
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 4 of 16 PageID #:1861




unless raised during the home inspection process when the information reported in the [RRPDR]

or other homeowner provided disclosures makes no mention of water infiltration issues within the

Property.” Id. at 39. As to insurance claims, Wilkins stated: “Seller reports that the homeowners

made no claims against their homeowner’s insurance within the last 5 years. As a third-party

corporate relocation company that has never occupied the Property, Seller is unable to make

representations or warranties regarding whether insurance claims have been made against the

Property, as Seller would have no knowledge of such matters.” Id. at 40. Plaintiff alleges that she

relied on these representations in deciding to proceed with the purchase of the Unit.

       Prior to closing on the sale, Plaintiff was also provided with a disclosure statement from

the Condo Association pursuant to 765 ILCS 605/22.1 (“22.1 Statement”), dated June 14, 2018

and signed by the association’s President, John Gorr (“Gorr”). [44] at 4; 43-44. Gorr checked

“no” in response to the question, “Are there any capital expenditures anticipated by the Association

for the current or next two fiscal years that would require a special assessment and/or increase in

the monthly assessment to the unit owners?” Id. at 43.

       On July 25, 2018, the Gonrings conveyed the Unit to Plaintiff by Warranty Deed.

Approximately six weeks later, on September 7, 2018, Gorr emailed Plaintiff: “I’m not sure what

was communicated to you during closing but there has been a history of water intrusion to the

building. This has occurred primarily in my unit from leaks through the split face block. The

history of the water intrusion has been thoroughly documented over some years and was clearly

communicated along the way to the other unit owners.           We had the building sealed with

elastomeric sealant a few months back so we’re fairly confident that the water has stopped getting

into the building. However, with the recent inspections on my place a few items have been brought




                                                 4
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 5 of 16 PageID #:1862




up that have shed light on a new problem”—damage to his subfloor and mold behind the walls in

Unit 3. [44] at 45-46.

       Plaintiff demanded and received from Gorr documentation of the problem. The documents

attached to the complaint show that in December 2017, Gorr informed Kelsey Gonring and other

residents that there was water leakage and damage in his unit, particularly around windows and

doors. See [44] at 48. Gorr stated that he thought the Building needed to be tuck-pointed at the

third-floor level, that there was also a need to “[d]etermine if more tuck-pointing should be

performed anywhere else,” and a need to “[a]pply a warrantied sealant to the exterior at my level,

at least, and potentially just seal the whole building.” Id. Gorr further wrote: “I’ve done everything

I can over the years to repair on my own and it’s just getting worse every year. At this point I

believe it needs to become a building issue. To the best of my knowledge, it appears to me that

the Condo documents would include this as a common element repair and would be paid for by

the association.” Id.

       Emails between residents continued in February and March 2018. In a February 20, 2018

email, Kelsey Gonring wrote that “likely, grinding/re-pointing and/or sealing the building will be

necessary.” [44] at 50. She also claimed to be surprised about the extent of problem experienced

by Gorr and accused Gorr of making the problem worse by not bringing it to the attention of the

Condo Association and instead hiring his own contractors. See id. She further wrote that, as part

of the Gonrings’ purchase of the Unit, “we were given a signed document stating that no issues

with any of the units had been raised with the HOA and no documented common element work

had been done or was expected to be done in the next 2 years.” Id.

       During the Gonrings’ ownership of the Unit, the Condo Association received an ESI

Investigative Report that was sent to Gorr on November 29, 2017. See [44] at 52-63. The



                                                  5
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 6 of 16 PageID #:1863




Investigative Report opined that water infiltration was occurring “at various locations of the

structure, but particularly at window and door openings,” with the problem due to deficiencies in

the “original construction of the building with the predominate issue being improper flashing at

wall openings.” Id. at 54. The Condo Association made a claim on its insurance coverage, which

was denied on November 30, 2017. See id. at 64-68.

       The Condo Association received multiple quotes for exterior and interior inspection and

repair work. Gorr accepted a proposal from Bral Restoration, LLC (“Bral”), which inspected the

Building and determined in a report dated May 3, 2018 that “the exiting flashing was through wall

that allowed water to penetrate right into the back of block.” [44] at 6. On May 7, 2018, Kelsey

Goring received a quote from Arrow Masonry and Exteriors, Inc. (“Arrow”) for $16,840. The

quote described “work to be performed on the Building, including installing flashing ‘above all 3

rear decks.’” Id. at 6-7; see also id. at 85-88. The Gonrings never provided Plaintiff with any of

the reports or estimates; never disclosed any problems associated with the flashing; and allegedly

concealed the magnitude of the problem by providing false and misleading answers on the RRPDR

and Sellers Disclosure.

       Once Plaintiff learned about the extent of the Building’s problems, she obtained additional

quotes for repairs. According to those estimates, the necessary repairs will cost the Condo

Association $350,000. [44] at 8. According to the Condo Association Bylaws, Plaintiff is

responsible for 44% of that cost. Plaintiff alleges that the Unit has depreciated in value due to the

Building’s defects. Id.

       Plaintiff asserts three claims based on these facts. Only Count III, a claim against AIRES

for fraudulent concealment, is at issue here. In Count III, Plaintiff alleges that AIRES was under

a duty to disclose that it was not the title owner of the Unit but instead was an agent for the



                                                 6
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 7 of 16 PageID #:1864




Gonrings, [44] at 10. Plaintiff maintains that there was a relationship of trust and confidence

between her attorney and AIRES’ attorney based on their status as legal professionals and

obligation under the Illinois Rules of Professional Conduct to not knowingly make false statements

of material fact to third persons. Id. Plaintiff maintains that AIRES also had a duty to disclose

because it represented in paragraph 8 of the Contract that AIRES would be executing and returning

the deed to her, while “failing to fairly and fully disclose the material fact that The Gonrings were

not the ‘prior owner’ but instead the current owners.” Id. at 11. Plaintiff alleges that she relied on

this concealed material fact to her detriment because it “caused her attorney to refrain from

demanding direct communication with the actual owners of the Condominium,” i.e., the Gonrings.

Id.

       Plaintiff also alleges that AIRES was under a duty to disclose the fact that, in response to

a question concerning “any” insurance claims, AIRES “failed to fairly and fully disclose the

material fact that it was limiting its answer and not fully answering the question posed by

Sgariglia’s attorney,” but rather was “narrowing its answer as to homeowner’s insurance and

refusing to answer as to other types of insurance claims, such as the common insurance.” [44] at

11-12. Plaintiff concludes that, as a result of relying on AIRES’ material misrepresentations, she

suffered damages in excess of $100,000.

II.    Legal Standard

       AIRES moves to dismiss the complaint pursuant to Rules 12(b)(6) of the Federal Rules of

Civil Procedure. For purposes of a motion to dismiss under Rule 12(b)(6), the Court “‘accept[s]

as true all of the well-pleaded facts in the complaint and draw all reasonable inferences in favor of

the plaintiff.’” Calderon-Ramirez v. McCament, 877 F.3d 272, 275 (7th Cir. 2018) (quoting

Kubiak v. City of Chicago, 810 F.3d 476, 480-81 (7th Cir. 2016)). To survive a motion to dismiss



                                                  7
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 8 of 16 PageID #:1865




under Rule 12(b)(6), a plaintiff’s complaint must allege facts which, when taken as true,

“‘plausibly suggest that the plaintiff has a right to relief, raising that possibility above a speculative

level.’” Cochran v. Illinois State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016) (quoting

EEOC v. Concentra Health Servs., 496 F.3d 773, 776 (7th Cir. 2007)). The Court reads the

complaint and assesses its plausibility as a whole. See Atkins v. City of Chicago, 631 F.3d 823,

832 (7th Cir. 2011). It is proper for the Court to “consider, in addition to the allegations set forth

in the complaint itself, documents that are attached to the complaint, documents that are central to

the complaint and are referred to in it, and information that is properly subject to judicial notice.”

Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013) (citing Geinosky v. City of Chicago, 675

F.3d 743, 745 n.1 (7th Cir.2012)); see also Fed. R. Civ. P. 10(c). Further, although it is well

established that a “complaint may not be amended by the briefs in opposition to a motion to

dismiss,” Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 348 (7th Cir. 2012), the Court

may “consider additional facts set forth in” a brief opposing dismissal “so long as those facts are

consistent with the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019–20

(7th Cir. 2013) (quoting Geinosky, 675 F.3d at 745 n. 1); see also In re Dealer Management

Systems Antitrust Litigation, 313 F. Supp. 3d 931, 938–39 (N.D. Ill. 2018) (citing cases).

        Plaintiff’s claim for fraudulent concealment is subject to the heightened federal pleading

standard of Rule 9(b), which requires a plaintiff alleging fraud to “state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b); see also Wigod v. Wells Fargo Bank, N.A.,

673 F.3d 547, 571 (7th Cir. 2012). Specifically, Rule 9(b) requires alleging with particularity “the

identity of the person making the misrepresentation, the time, place, and content of the

misrepresentation, and the method by which the misrepresentation was communicated to the




                                                    8
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 9 of 16 PageID #:1866




plaintiff.” U.S. ex rel. Grenadyor v. Ukranian Vill. Pharmacy, Inc., 772 F.3d 1102, 1106 (7th Cir.

2014).

III.      Analysis

          Under Illinois law, “[t]he elements needed to prove fraudulent concealment are (1)

concealment of a material fact, (2) intent to induce a false belief where there exists a duty to speak,

(3) that the other party could not have discovered the truth through reasonable inquiry and relied

upon the silence as an indication that the concealed fact did not exist, (4) that the other party would

have acted differently had it known of the concealed information, and (5) that its reliance resulted

in its injury.” Vandenberg v. Brunswick Corp., 90 N.E.3d 1048, 1056 (Ill. App. 2017); see also

D’Attomo v. Baumbeck, 36 N.E.3d 892, 913 (Ill. App. 2015); Nartey v. Franciscan Health

Hospital, 2 F.4th 1020, 1026 (7th Cir. 2021) (“Fraudulent concealment occurs when a defendant

intentionally induces a false belief through the concealment of a material fact while under a duty

to speak” (citing Abazari v. Rosalind Franklin Univ. of Med. & Sci., 40 N.E.3d 264, 274 (Ill. App.

2015)).

          AIRES argues that Plaintiff does not adequately allege: (1) “a legal duty to speak that

AIRES owed Sgariglia”; (2) “a material fact that AIRES concealed should a duty exist”; (3) “that

Sgariglia was prevented from discovering these facts on her own”; or (4) “any specifics of when

and how AIRES purportedly concealed material information from Sgariglia.” [48] at 2.

          The Court considers AIRES’ first, second, and fourth points together, as they are

interrelated. Under Illinois law, a duty to speak may arise in several ways. It may be “based on a

fiduciary relationship, or “a relationship of trust and confidence where ‘defendant [is] in a position

of influence and superiority over plaintiff.’” Toulon v. Continental Casualty Co., 877 F.3d 725,

737 (7th Cir. 2017) (quoting Connick v. Suzuki Motor Co., 675 N.E.2d 584, 593 (Ill. 1996)). In



                                                  9
 Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 10 of 16 PageID #:1867




this case, Plaintiff does not allege or argue that she had a fiduciary relationship with AIRES. The

facts alleged in the Complaint also do not suggest a relationship of trust and confidence that would

place AIRES in a position of influence and superiority, as that type of relationship typically arises

“by reason of friendship, agency, or experience.” Connick, 675 N.E.2d at 593. Plaintiff cites no

case law suggesting that the fact that both parties were represented by attorneys transforms the

parties’ relationship into one of trust and confidence. Rather, the allegations show “an arm’s length

business transaction between the parties,” as AIRES contends. [48] at 4.

       But these are not the only two ways a duty to speak may arise under Illinois law. As

Plaintiff points out, “silence combined with deceptive conduct or the suppression of material facts

results in active concealment, and then the seller has a duty to speak.” Henderson Square Cond.

Ass'n v. LAB Townhomes, L.L.C., 16 N.E.3d 197, 216 (Ill. App. 2014); see also Mitchell v. Skubiak,

618 N.E.2d 1013, 1017 (Ill. App. 1993); Linkepic Inc. v. Vyasil, LLC, 370 F. Supp. 3d 906, 917

(N.D. Ill. 2019); FE Digital Investments Ltd. V. Hale, 499 F. Supp. 2d 1054, 1061 (N.D. Ill. 2007).

“Under such circumstances, if a party to a contract of sale fails to disclose the whole truth, having

the requisite intent to deceive, this amounts to fraud, equivalent to an affirmative falsehood.”

Mitchell, 618 N.E.2d at 1017. Similarly, a duty to disclose may also arise “if the defendant makes

an affirmative statement that it passes off as the whole truth while omitting material facts that

render the statement a misleading ‘half-truth.’” Crichton v. Golden Rule Ins. Co., 576 F.3d 392,

398 (7th Cir. 2009); see also Toulon, 877 F.3d at 737; Newman v. Metropolitan Life Ins. Co., 885

F.3d 992, 1004 (7th Cir. 2018). “A half-truth is a disclosure that is misleading because it omits

important information.” BCBSM, Inc. v. Walgreen Co., 512 F. Supp. 3d 837, 855 (N.D. Ill. 2021)

(citing Apotex Corp. v. Merck & Co., 229 F.R.D. 142, 149 (N.D. Ill. 2005)); see also W.W. Vincent

& Co. v. First Colony Life Ins. Co., 814 N.E.2d 960, 969 (Ill. App. 2004) (“A statement which is



                                                 10
 Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 11 of 16 PageID #:1868




technically true may nevertheless be fraudulent where it omits qualifying material since a ‘half-

truth’ is sometimes more misleading than an outright lie.”).

       Plaintiff has pled sufficient facts to support a fraudulent concealment claim based on these

theories of duty. The parties’ attorneys had five business days after acceptance of the Contract to

propose modifications. See [44] at 16, section 15. During this attorney review period, Plaintiff’s

attorney requested that AIRES’ “verify that the Condo Association has not experienced any

instances of water (interior or exterior) leaking into the Property and/or any water damage during

Seller’s ownership of the Property” and “[i]f there have been any such occurrences, please provide

dates, locations, damage and any repairs made.” Id. at 32, item 8(e). AIRES’ attorney responded

by stating: “As a third-party corporate relocation company, Seller is unable to make verifications

regarding whether the Property has experienced water leakage or water damage. However, Seller

agrees to abide by the terms of the ‘Buyer’s Duty to Inspect/Test’ section of the Aires addendum

with respect to possible leaks, seepage, or water infiltration of the Property, as Seller would have

no knowledge of such matters unless raised during the home inspection process.” Id. at 36.

Plaintiff’s attorney replied by requesting: “Please confirm the same with the prior owner as the

seller has direct contact with the prior owner.” Id. at 39 (emphasis added). This request alerted

AIRES (to the extent it was not already aware) that Plaintiff and her attorney believed that the

Gonrings had transferred the Unit to AIRES and no longer had an ownership interest in it.

       AIRES’ counsel remained silent and did not correct this faulty belief. Instead, in her

response letter she repeated: “With respect to Item 8(e), as a third-party corporate relocation

company, Seller is unable to make verifications regarding whether the Property has experienced

water leakage or water damage. However, Seller agrees to abide by the terms of the ‘Buyer’s Duty

to Inspect/Test’ section of the Aires addendum with respect to possible leaks, seepage, or water



                                                11
 Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 12 of 16 PageID #:1869




infiltration of the Property, as Seller would have no knowledge of such matters unless raised during

the home inspection process when the information reported in the Residential Real Property

Disclosure Report or other homeowner provided disclosures makes no mention of water

infiltration issues within the Property.” Id. at 42. Arguably, this response—coupled with AIRES’

statement in Section 8 of the Contract that AIRES would “execute and deliver the Deed” upon

Plaintiff’s delivery of the balance of the purchase price—is deceptive, giving rise to a duty for

AIRES to speak. This response might also be characterized as a misleading “half-truth” passed

off “as the whole truth while omitting material facts.” BCBSM, 512 F. Supp. 3d at 855. While

AIRES could not personally verify the existence of water infiltration, since it never occupied the

Building, it could have asked the Gonrings to verify the information. And the Gonrings, as the

real owners of the Unit, would have had a duty to disclose what they knew about the Building’s

water infiltration problems. See Illinois Central Gulf R. Co. v. Dep’t of Local Gov’t Affairs, 523

N.E.2d 1048, 1052 (Ill. App. 1988) (“if the seller of a used house knows of and conceals facts

materially affecting the value or desirability of the home and the buyer has no access to that

information, the seller has a duty to disclose those facts” (citing Posner v. Davis, 395 N.E.2d 133,

137 (Ill. App. 1979)); Mitchell, 618 N.E.2d at 1018 (upon potential real estate purchasers’ inquiries

about source of ceiling crack, duty arose for vendors to speak of defect in the house; their failure

to speak, or to disclose entire truth of the matter, gave rise to cause of action for fraudulent

misrepresentation); Heider v. Leewards Creative Crafts, Inc., 613 N.E.2d 805, 814 (Ill. App. 1993)

(in claim for fraudulent concealment, vendor of warehouse had “a duty to reveal the existence of

the [asbestos] report and the asbestos in the building upon inquiry from plaintiff”). AIRES’

allegedly misleading responses shielded the Gonrings from having to explain in more detail what

they knew about water infiltration in the Building.



                                                 12
    Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 13 of 16 PageID #:1870




        The Complaint’s allegations support a theory that Plaintiff “would have acted differently

had [she] known of the concealed information.” Vandenberg, 90 N.E.3d at 1056. Plaintiff explains

that “only a party to the contract is under an affirmative duty to make disclosures to the best of

their knowledge and belief,” and therefore she was “at a disadvantage in not knowing that she

ha[d] a contractual and ethical right to demand information directly from the Gonrings.” [56] at

11. It is certainly plausible that AIRES’ course of conduct compelled Plaintiff—believing that

AIRES had no information and the Gonrings had no duty to provide it—to give up on asking for

further verifications concerning water leakage and to rely on the disclosures provided by the

Gonrings. Id. at 32.2 According to the Complaint, those disclosures were not truthful about the

Building’s water infiltration problems. AIRES does not challenge the sufficiency of those

allegations in the instant motion to dismiss. And in its opinion denying summary judgment to the

Gonrings (which is also being issued today), the Court concludes that there are disputed questions

of material fact concerning (1) whether the Gonrings failed to disclose in the Sellers Disclosure

what they knew about the Building’s extensive water infiltration problem, and (2) whether

Plaintiff’s reliance on the Sellers’ Disclosure caused her injury. Ultimately, whether it was

reasonable for Plaintiff to rely on AIRES statements and omissions is a question of fact that cannot

be resolved on a motion to dismiss. JTG Equities, 2019 WL 2866713, at *3 (citing Mitchell, 618

N.E.2d at 1018).3


2
  AIRES maintains that there was nothing preventing Plaintiff from going directly to the Gonrings and
asking them any questions she had. Whether it was reasonable not to pursue that avenue and instead rely
on AIRES’ representations is a question of fact that cannot be resolved on the pleadings. JTG Equities,
LLC v. Greenberg, 2019 WL 2866713, at *3 (N.D. Ill. July 3, 2019) (citing Mitchell, 618 N.E.2d at 1018).
It is certainly understandable why Plaintiff would not go to the Gonrings if she believed they were no longer
the owners; they were not parties to the Contract and not (so Plaintiff thought) involved in the sale.
3
 In contrast to the issue of water infiltration, the Court is not convinced that Plaintiff “would have acted
differently” in pursuing information concerning insurance claims had she been aware that the Gonrings still
owned the Unit. Plaintiff’s counsel never asked AIRES about insurance claims made by the Condo
                                                     13
  Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 14 of 16 PageID #:1871




        In its reply brief, AIRES maintains that the exhibits to the Complaint “demonstrate that

[Plaintiff] was well aware of the parties’ positions in the transaction,” because she knew AIRES

was acting “as a relocation company in the transaction.” [61] at 5. But neither AIRES nor the

Complaint provide the Court with any information indicating that a relocation company cannot

also be the owner and title-holder of the property it is selling. The Disclosure Act suggests the

opposite, granting an exception to the Act for “[t]ransfers from an entity that has taken title to

residential real property from a seller for the purpose of assisting in the relocation of the seller, so

long as the entity makes available to all prospective buyers a copy of the disclosure form furnished

to the entity by the seller.” 765 ILCS 77/15(7) (emphasis added). AIRES also repeatedly identifies

itself as “seller” in the Contract and attorney correspondence. AIRES apparently believes that this

is completely different than claiming to be the “owner,” but the difference between the two similar

terms is not apparent from the pleadings, exhibits, or sources cited by the parties.

        AIRES also asserts that its “counsel always refers to the Gonrings as the ‘homeowners’

(and never the ‘prior homeowners’ or ‘prior owners’).” [61] at 5 & n.25 (citing Exhibits E & G).

However, the two letters on which AIRES relies do not demonstrate this—and further discovery

could provide additional evidence supporting Plaintiff’s opposite stance. In one of the letters,

AIRES’ counsel only uses the term “homeowner” in a general sense concerning homeowners’

exemptions for property tax purposes. See [44] at 36. The other attorney letter refers to

“homeowner provided disclosures,” also in a general sense, when disclaiming any knowledge of

water infiltration in the building. Id. at 41. In another paragraph of the letter, concerning insurance


Association. Instead, he asked for confirmation that “Sellers have not made any insurance claims within
the last 5 years.” [44] at 32. The Gonrings had not made any claims in the past five years, and AIRES’
counsel ultimately confirmed this, after Plaintiff’s counsel asked several times. See id. at 42. Plaintiff
offers no convincing explanation for how knowing that the Gonrings still owned the Unit would have
caused her to ask them the right questions and learn that the Condo Association had made claims against
the Condo Association policy.
                                                   14
 Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 15 of 16 PageID #:1872




claims, Plaintiff’s counsel does state that “Seller reports that the homeowners made no claims

against their homeowner’s insurance within the last 5 years.” Id. at 42. But whether this single

reference to the Gonrings as “homeowners” rather than “former homeowners” was enough to make

Plaintiff “well aware” of the Gonrings’ status as the current owners of Unit, [61] at 5, is a question

of fact that cannot be resolved on the pleadings.

       Finally, AIRES argues that Plaintiff was not prevented from discovering on her own that

the Gonrings still owned the Unit, because a property’s title holder is publicly available

information. However, AIRES has not made any showing that, in this case, public records would

have clarified that ownership never passed to AIRES. AIRES’ argument assumes that the

(hypothetical) deed transferring the Unit from the Gonrings to AIRES would be recorded in time

for it to be publicly available at the time Plaintiff checked with the Recorder. AIRES does not

provide any reason to suggest that must be the case. By contrast, Plaintiff explains: “As is typical

in real estate transactions involving relocation companies, there are often two deeds recorded at

closing. One deed is from the previous owner to the relocation company and the second deed is

from the relocation company to the buyer. Only Defendant Aires and its counsel would have

known that this typical procedure would not be followed in this transaction with Plaintiff Sgariglia.

Practically speaking, until documents are recorded with the Recorder of Deeds, this information

would be exclusive to Defendants Aires and The Gonrings.” [56] at 8. AIRES offers no response

to this explanation. Nor does it respond to Plaintiff’s point that Section 8 of the Contract stated

that AIRES would be executing and returning the deed to her, which further supports Plaintiff’s

belief that AIRES owned the Unit while negotiating the sale. [44] at 11.




                                                 15
 Case: 1:19-cv-05684 Document #: 108 Filed: 09/16/21 Page 16 of 16 PageID #:1873




IV.    Conclusion

       For these reasons, AIRES’ motion to dismiss [96] is denied. This case is set for telephonic

status hearing on 9/29/21 at 9:15 a.m. Participants should use the Court’s toll-free, call-in number

877-336-1829 and passcode 6963747. Counsel are directed to file a joint status report by no later

than 9/24/21 that includes (a) a proposed schedule for any discovery that remains to be completed;

(b) a statement in regard to any settlement discussions and/or any mutual request for a referral to

the assigned Magistrate Judge for a settlement conference; and (c) a proposed schedule for briefing

of Defendant Gorr’s motion for summary judgment.



Dated: September 16, 2021
                                                             ____________________________
                                                             Robert M. Dow, Jr.
                                                             United States District Judge




                                                16
